                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

CHRISTIAN ADRIAN CHICOA,

             Plaintiff,

v.
                                               CIVIL ACTION FILE
                                               NO.: 1:19-CV-0817-ODE
CASAS LLC and CITY
LAUNDROMAT, INC.,

             Defendants.


        NOTICE TO TAKE VIDEOTAPED 30(b)(6) DEPOSITION OF
          DESIGNATED CORPORATE REPRESENTATIVE OF
                    CITY LAUNDROMAT, INC.

      PLEASE TAKE NOTICE, that at 2:00 p.m. on October 2, 2019 at Strickland

& Schwartz, LLC, 2200 Century Parkway, N.E., Suite 1050, Atlanta, Georgia

30345, the Plaintiff in the above-styled civil action will, pursuant to Federal Rule

of Civil Procedure 30(b)(6), proceed to take the videotaped deposition of the

designated corporate representative of City Laundromat, Inc., who is the person

with all information known or reasonably available to the City Laundromat, Inc. on

the issues of:

      (1) City Laundromat, Inc.’s discovery responses;
      (2) Safe practices, polices, and procedures for inspecting and maintaining

all of City Laundromat, Inc.’s properties and/or properties in which it is a tenant;

      (3) Prior and subsequent inspections, maintenance and repairs done at the

Subject Casas LLC property (including but not limited to the City Laundromat);

      (4) Prior store front crashes or curb jumps by vehicles at all of City

Laundromat, Inc.’s properties and/or properties owned or managed by the owners

of City Laundromat, Inc.;

      (5) Subsequent store front crashes by vehicles at all of City Laundromat,

Inc.’s properties and/or properties owned or managed by the owners of City

Laundromat, Inc.;

      (6) Building codes and standards for the subject Casas LLC Property

(including but not limited to the City Laundromat);

      (7) Placement of bollards at all of City Laundromat, Inc.’s properties and/or

properties owned or managed by the owners of City Laundromat, Inc.;

      (8) City Laundromat, Inc.’s knowledge of the risk of store front crashes or

curb jumps by vehicles prior to the subject incident;

      (9) City Laundromat, Inc.’s knowledge of the risk of store front crashes or

curb jumps by vehicles subsequent to the subject incident;




                                          2
         (10) Practices, polices, and procedures for identifying hazards or potential

hazards in areas of ingress or egress, sidewalks, outdoor walkways, and/or areas

adjacent to parking spaces at any of City Laundromat, Inc.’s properties and/or

properties owned or managed by the owners of City Laundromat, Inc.;

         (11) Any communications between the owners, agents or employees of City

Laundromat, Inc. and any other person(s) regarding the placement of outdoor

seating in front of the subject City Laundromat location and adjacent to parking

spots;

         (12) Any research investigation or inquiry by or on behalf of City

Laundromat, Inc. regarding safety implications of placing outdoor seating in front

of the subject City Laundromat location and adjacent to parking spots; and

         (13) Any and all other business entities that the owner(s) of City

Laundromat, Inc. now have or previously had any ownership interest in.

         The deposition will be taken upon oral examination before an officer

authorized by law to administer oaths and to take videotaped depositions for the

purposes of discovery and any other purpose allowed by law.

         This 28th day of August, 2019.



                            - Signature on following page -


                                           3
                                    FRIED ROGERS GOLDBERG LLC

                                    By: Adam P. Smith
                                        MICHAEL L. GOLDBERG
                                        Georgia Bar No. 299472
                                        ADAM P. SMITH
                                        Georgia Bar No. 899334
                                        Attorneys for Plaintiff

Three Alliance Center
3550 Lenox Road, N.E., Suite 1500
Atlanta, Georgia 30326-4302
(404) 591-1800 (phone)
(404) 591-1801 (fax)
Michael@frg-law.com
Adam@frg-law.com




                                    4
                    CERTIFICATE OF COMPLIANCE

      The undersigned hereby certifies that the foregoing pleading complies with

the font and point selections approved by the Court in Local Rule 5.1B. This

pleading has been prepared in Times New Roman font, 14 point.


                                    By: Adam P. Smith
                                        ADAM P. SMITH




                                       5
                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day served a copy of the within and

foregoing Notice to Take Videotaped 30(B)(6) Deposition of Designated

Corporate Representative of City Laundromat, Inc. upon all parties to this matter

via electronic filing to the following:

                                William D. Strickland
                            Strickland & Schwartz, LLC
                       2200 Century Parkway, N.E., Suite 1050
                               Atlanta, Georgia 30345

                                   Gene A. Major
                                  James W. Hardee
                                   Robyn M. Roth
                            Fain, Major & Brennan, P.C.
                       100 Glenridge Point Parkway, Suite 500
                              Atlanta, Georgia 30342

      This 28th day of August, 2019.

                                          FRIED ROGERS GOLDBERG LLC

                                          By: Adam P. Smith
                                              MICHAEL L. GOLDBERG
                                              Georgia Bar No. 299472
                                              ADAM P. SMITH
                                              Georgia Bar No. 899334
Three Alliance Center
3550 Lenox Road, N.E., Suite 1500
Atlanta, Georgia 30326-4302
(404) 591-1800 (phone)
(404) 591-1801 (fax)
Michael@frg-law.com
Adam@frg-law.com
                                          6
